        Case 2:20-cv-00039-BMM Document 5 Filed 09/23/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


NUVASIVE, INC. & NEXUS
SURGICAL INNOVATIONS, INC.,                             2:20-cv-39-BU-BMM

                          Plaintiffs,
                                                               ORDER
       vs.

RONALD V. ARTHUN,

                          Defendant.




      Upon motion of the parties (Doc. 4) and with good cause shown under 28

U.S.C. § 1404(a), the above captioned case is hereby transferred to the United

States District Court for the Eastern District of Washington to consolidate

with a related case in that District. Accordingly, IT IS ORDERED that the

motion (Doc. 4) is GRANTED and the case is TRANSFERRED.

      Dated the 23rd day of September, 2020.
